Order entered September 30, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01024-CV

                                JANOS FARKAS, Appellant

                                              V.

           NATIONSTAR MORTGAGE, LLC D/B/A MR. COOPER, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-14689

                                          ORDER
       Before the Court is the September 25, 2019 request of Tina Thompson, Official Court

Reporter for the 134th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to October 28, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE